DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  line 5 recites “operating a wet snow making system” this should be -- operating the wet snow making system--.
Claim 1 is objected to because of the following informalities:  line 16 recites “a wet snow making apparatus” this should be -- the wet snow making apparatus--.
Claims 2-5 are objected to because of the following informalities:  the article “A” this should be -- the-- in the preamble of the dependent claims.  
Claim 6 is objected to because of the following informalities:  lines 6-7 recite “a wet snow-making chamber of a wet snow making apparatus” this should be -- the wet snow-making chamber of the wet snow making apparatus--.  
Claim 6 is objected to because of the following informalities:  lines 11-12 recite “a conically shaped filter unit chamber of a wet snow making apparatus” this should be -- the conically shaped filter unit chamber of the wet snow making apparatus--.  
Claims 7-8 and 10-11 are objected to because of the following informalities:  the article “An” this should be -- the-- in the preamble of the dependent claims.  


Claim 9 is objected to because of the following informalities:  line 11 recites “a wet snow-making chamber” this should be -- the wet snow-making chamber --.
Claim 9 is objected to because of the following informalities:  the last line recites “electronic means such a by a computer” this should be -- electronic means such as a computer -- in the preamble of the dependent claims.  
Claims 12-14 are objected to because of the following informalities:  the article “A” this should be -- the-- in the preamble of the dependent claims.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “an ice-slurry generator,” “an ice-slurry transfer apparatus,” and “a wet snow making apparatus” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an ice-slurry transfer apparatus” in claim 9; “electronic means” in claims 9 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "with various controllable valves".  There is insufficient antecedent basis for this limitation in the claim, as it is unclear if there valves are the same as the previously recited valves. Further, the metes and bounds of the claim is unclear if the apparatus is to include more valves or further limit the previously recited valves.

Regarding claim 9, the phrase "any number of different materials available to those skilled in the art, such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 9, the phrase "run by electronic means such a by a computer" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 11, the phrase "controlled by electronic means such a by a computer" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 10, the phrase "any number of different materials available to those skilled in the art, such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 11 recites “An apparatus according to claim 6, where different forces can be brought into or applied to the different inlets and outlets, such as to bring the ice-slurry into the chamber or to apply pressurized air or vacuum to the chamber according to claim 1.”  This is unclear and indefinite as the dependency is unclear as well as whether the limitations are to further limit an apparatus or a method. 


Regarding claim 12, the phrase "where ice-slurry can be made of a fluid that is aqueous, or substantially aqueous, containing different solutes, such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 13, the phrase "where ice-slurry can be made of a fluid that is prepared from polluted water streams, including, but not limited to animal urine, such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim limitation  “an ice-slurry transfer apparatus” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The originally filed disclosure does not depict the generator or the transfer apparatus and the written specification do not describe the elements. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if 
In the present instance, claim 2 recites the broad recitation ice-slurry can contain 0.05 to 25% salt such as NaCl, and the claim also recites preferably 1 to 15% NaCl, and even move preferably 2 to 10% NaCl which is the narrower statement of the range/limitation.
In the present instance, claim 3 recites the broad recitation wet snow can contain 30 to 90%, and the claim also recites preferably 40 to 80% ice, and even move preferably 45 to 75% which is the narrower statement of the range/limitation.
In the present instance, claim 3 recites the broad recitation wet snow can contain 0.01 to 10% salt, and the claim also recites preferably 0.05 to 5% salt, and even move preferably 0.1 to 2% salt which is the narrower statement of the range/limitation.
In the present instance, claim 3 recites the broad recitation wet snow discharged is at temperature of 0 to -20°C, and the claim also recites preferably -1 to -10°C, and even move preferably -2 to -5°C which is the narrower statement of the range/limitation.
In the present instance, claim 4 recites the broad recitation an apex angle between 140 to 179.9 degrees, and the claim also recites preferably between 160 to 179.5 degrees, and even move preferably between 170 to 179 degrees which is the narrower statement of the range/limitation.
In the present instance, claim 7 recites the broad recitation an apex angle of the truncated cone is in the range of 140 to 179.9 degrees, and the claim also recites preferably in the range of 160 to 179.5 degrees, and even move preferably in the range of 170 to 179 degrees which is the narrower statement of the range/limitation.

In the present instance, claim 8 recites the broad recitation where processing frequency is in a range of 10 to 200 shots of wet snow per minute, and the claim also recites where processing frequency is in a range of 20 to 60 shots of wet snow per minute.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 14 is rejected to because of the following:  claim 14 is an apparatus claim yet the claim limitations are method steps. The limitations recited are towards how the apparatus performs. Therefore, the metes and bounds of protection sought are unclear (i.e., when is protection to be invoked, in the apparatus or in operation?). See MPEP 2173.05(p).  
The term “substantially” in claim 12 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 appears to depend from two different independent claims (1 and 6). Further, independent claims 1 and 6 are completely different claims set (method and apparatus).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. See MPEP 2173.05(p). 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over  Sato (JP-H08240367-A) in view of Lindenberg (1,395,193).


Regarding Claim 1: Sato teaches a method for manufacturing wet snow comprising: making ice-slurry in an ice-slurry generator (paragraph [0001]) and 
Sato fails to teach filtering the ice-slurry in a conically shaped filter housing inside wet snow-making apparatus.
Lindenberg teaches filtering the ice-slurry in a conically shaped filter (1) housing (32) inside wet snow-making apparatus (see Figures 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided filtering the ice-slurry in a conically shaped filter housing inside wet snow-making apparatus to the structure of Sato as taught by Lindenberg in order to advantageously use the inclined surfaces to improve discharge of liquids (see Lindenberg, page 1, lines 50-61). 


Regarding Claim 4: Sato fails to teach wherein a conical shaped filter housing within a wet snow-making chamber of a wet snow making apparatus is in the form of a truncated cone or conical frustum, and shaped as a right circular cone with an apex angle between 140 to 179.9 degrees, preferably between 160 to 179.5 degrees, even more preferably between 170 to 179 degrees. 
Lindenberg teaches a conical shaped filter housing (32) within a wet snow-making chamber (6 inside of 1) of a wet snow making apparatus (see Figures 1-2) is in the form of a truncated cone or conical frustum, and shaped as a right circular cone (see Figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a conical shaped filter housing within a wet snow-making chamber of a wet snow making apparatus is in the form of a truncated cone or conical frustum, and shaped as a right circular cone to the structure of Sato as taught by Lindenberg in order to advantageously provide improve discharge removal (see Lindenberg, page 1, lines 50-61). 
Sato modified supra does, however, disclose the snow making apparatus. Therefore, the manner of operating the snow maker to achieve conical angles, i.e. a variable which achieves a recognized result and optimization through routine experimentation. In this case, the recognized result is that a change in proportions of the cone/conical structure would vary the angles of the cone (see Lindenberg, page 1, lines 50-61, inclined surfaces). Therefore, since the general conditions of the claims, were disclosed in the prior art by Sato 

Regarding Claim 5: Sato teaches wherein the ice-slurry enters a conical filter housing (cone shape of 112) through the narrow opening or aperture end (see Figure 2), of a conical filter (see Figure 2) and wet snow is discharged through the wide opening or base end of a conical filter (see Figure 2). 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP-H08240367-A) in view of Lindenberg (1,395,193), as applied to claim 1 above, and further in view of Viglundsson (WO 2016/006004 A1). 
Regarding Claim 2: Sato fails to teach wherein ice-slurry can contain 0.05 to 25% salt such as NaCl, preferably 1 to 15% NaCl, even more preferably 2 to 10% NaCl. 
Viglundsson teaches wherein ice-slurry can contain 0.05 to 25% salt such as NaCl, preferably 1 to 15% NaCl, even more preferably 2 to 10% NaCl (Example 2). 


Regarding Claim 3: Sato modified supra fails to teach wherein wet snow discharged from a wet snow making apparatus and onto a specific target is characterized in that: wet snow can contain 30 to 90% ice, preferably 40 to 80% ice, even more preferably 45 to 75% ice; wet snow discharged can contain 0.01 to 10% salt, preferably 0.05 to 5% salt, even more preferably 0.1 to 2% salt; wet snow discharged is 
Viglundsson teaches wherein wet snow discharged from a wet snow making apparatus and onto a specific target is characterized in that: wet snow can contain 30 to 90% ice, preferably 40 to 80% ice, even more preferably 45 to 75% ice; wet snow discharged can contain 0.01 to 10% salt, preferably 0.05 to 5% salt, even more preferably 0.1 to 2% salt; wet snow discharged is at temperature of 0 to -20.degree. C., preferably at temperature of -1 to -10.degree. C., even more preferably at temperature of -2 to -5.degree. C (see Examples 2 and 3).
Sato modified supra does, however, disclose the snow making apparatus. Therefore, the manner of operating the snow maker to achieve specific salt percentages specific temperatures and ice percentages, i.e. a variable which achieves a recognized result and optimization through routine experimentation. In this case, the recognized result is that a change in proportions of the salt would result when the concentration of the salt added to the apparatus is changed/varied as well as specific temperatures and ice percentages (see Viglundsson, Examples 2 and 3). Therefore, since the general conditions of the claims, were disclosed in the prior art by Sato modified supra, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a change in proportions of the salt would result when the concentration of the salt added to the apparatus is changed/varied as well as specific temperatures and ice percentages as disclosed by Sato modified supra having . 

Claims 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP-H08240367-A) in view of Lindenberg (1,395,193). Regarding Claim 6: Sato teaches a wet snow making apparatus (110) comprising: a wet snow making chamber (112) having at least one inlet to receive ice-slurry from a supply (piping for air and water 116) and at least one outlet (130)  for the discharge of wet snow (see Figure 2); at least one conically shaped filter housing (118) within a wet snow-making chamber (112) of a wet snow making apparatus (110); where the apex of the conically shaped filter housing (cone shape filter in 112) is directed against the flow of the ice-slurry (see Figure 2); at least one inlet for pressured air (from 128) for impacting the ice-slurry (see Figure 2) and filtering the ice-slurry in a conically shaped filter unit chamber (cone shape filter in 112) inside a wet snow-making apparatus (110) and converting ice-slurry into wet snow (snow); and at least one outlet for discharge of the liquid (130). 
Sato fails to teach the liquid filtered through conically shaped filter housing, collecting liquid and transferring liquid out of wet snow-making apparatus. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided at least one outlet for discharge of the liquid filtered through conically shaped filter housing, collecting liquid and transferring liquid out of wet snow-making apparatus to the structure of Sato as taught by Lindenberg in order to advantageously drain away leftover water (see Lindenberg, , page 1, lines 50-61). 
Regarding Claim 7: Sato fails to teach wherein the filter housing within a wet snow-making chamber of a wet snow making apparatus is conically shaped in the form of a truncated cone or conical frustum, and shaped as a right circular cone; where the apex angle of the truncated cone is in the range of 140 to 179.9 degrees, more preferably in the range of 160 to 179.5 degrees, most preferably in the range of 170 to 179 degrees. 
Lindenberg teaches a conical shaped filter housing (32) within a wet snow-making chamber (6 inside of 1) of a wet snow making apparatus (see Figures 1-2) is in the form of a truncated cone or conical frustum, and shaped as a right circular cone (see Figure 1). 

Sato modified supra does, however, disclose the snow making apparatus. Therefore, the manner of operating the snow maker to achieve conical angles, i.e. a variable which achieves a recognized result and optimization through routine experimentation. In this case, the recognized result is that a change in proportions of the cone/conical structure would vary the angles of the cone (see Lindenberg, page 1, lines 50-61). Therefore, since the general conditions of the claims, were disclosed in the prior art by Sato modified supra, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a change in proportions of the angles of the conical structure. Furthermore, the ratios and ranges are recognized by the Examiner to be a very broad range, and a range that would be found obvious by one of ordinary skill in the art before the effective filing date of the claimed invention. See MPEP 2144.04 IV A. and B.; and 2144.05 II A and B. 

Regarding Claim 8: Sato fails to teach wherein the inside volume of wet snow making chamber is between 5 to 500 ml and where processing 
Sato modified supra does, however, disclose the snow making apparatus. Therefore, the manner of operating the snow maker to achieve ice volume, i.e. a variable which achieves a recognized result and optimization through routine experimentation. In this case, the recognized result is that a change in proportions of the cone/conical structure would vary ice output (see Lindenberg, page 1, lines 50-61 and 82-88). Therefore, since the general conditions of the claims, were disclosed in the prior art by Sato modified supra, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a change in proportions of the angles of the conical structure. Furthermore, the ratios and ranges are recognized by the Examiner to be a very broad range, and a range that would be found obvious by one of ordinary skill in the art before the effective filing date of the claimed invention. See MPEP 2144.04 IV A. and B.; and 2144.05 II A and B. 

Regarding Claim 10: Sato modified supra further teaches the ice making apparatus made by and from any number of different materials available to those skilled in the art, such as metals, organic materials or synthetic materials such as steel, rubber or plastics (intended use, not positively recited, the apparatus of Sato is inherently made by known materials in the art).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP-H08240367-A) in view of Lindenberg (1,395,193), as applied to claim 6 above, and further in view of and Viglundsson (WO 2016/006004 A1).
Regarding Claim 11: Sato further teaches where different forces can be brought into or applied to the different inlets and outlets, such as to bring the ice-slurry into the chamber or to apply pressurized air (via 128 and 130) or vacuum to the chamber according to claim 1. 
Sato modified supra fails to teach the extent and frequency of such applications are controlled by electronic means such a by a computer. 
Viglundsson teaches the extent and frequency of such applications are controlled by electronic means such a by a computer (claim 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the extent and frequency of such applications are controlled by electronic means such a by a computer to the structure of Sato modified supra as taught by Viglundsson in order to advantageously automate the control of structural elements (see claim 6 of Viglundsson, MPEP 2144.04 III.).  

Claims 9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP-H08240367-A) in view of Lindenberg (1,395,193) and Viglundsson (WO 2016/006004 A1).
Regarding Claim 9: Sato teaches system (paragraph [0001]) for producing wet snow comprising: ice-slurry from an ice-slurry generator or from a supply of ice-slurry (paragraph [0001]); a wet snow making apparatus (110) comprising: a wet snow making chamber (112) having at least one inlet to receive ice-slurry from a supply (22) and at least one outlet for the discharge of wet snow (see Figure); at least one conically shaped filter housing (cone shape filter in 112) within a wet snow-making chamber (112) of a wet snow making apparatus (110); where the apex of the conically shaped filter housing (cone shape filter in 112) is directed against the flow of the ice-slurry (see Figure 2); at least one inlet for pressured air for impacting the ice-slurry (see Figure 2) and filtering the ice-slurry in a conically shaped filter unit chamber inside (cone shape filter in 112 in 112) a wet snow-making apparatus (110) and converting ice-slurry into wet snow (ice nuclei); and an ice-slurry transfer apparatus (126) to transfer ice-slurry to inlet of a wet snow making apparatus (water piping 116 and 126), and a wet snow transfer apparatus (via 128 and 130) powered by pressured air (air pipe 114 and 128 and 130) to transfer wet snow that is discharged out of wet snow making apparatus (see Figure 2); at least one outlet for discharge of the liquid (130); collecting liquid and transferring liquid out of wet snow-making apparatus (via pipe 126).
Sato fails to teach discharge of the liquid filtered through conically shaped filter housing, where the opening of inlet for ice-slurry and for discharge of wet snow are controlled by valves a wet snow making apparatus fitted with various controllable valves and monitoring devices available to those skilled in the art and said valves being powered by air pressure and monitoring devices being controlled and run by electronic means such a by a computer. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided discharge of the liquid filtered through conically shaped filter housing to the structure of Sato as taught by Lindenberg in order to advantageously use the inclined surfaces to improve discharge of liquids (see Lindenberg, page 1, lines 50-61). 
Viglundsson teaches where the opening of inlet for ice-slurry and for discharge of wet snow are controlled by valves a wet snow making apparatus fitted with various controllable valves (claim 8) and monitoring devices available to those skilled in the art and said valves being powered by air pressure (claim 7) and monitoring devices being controlled and run by electronic means such a by a computer (claim 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided at least one outlet for discharge of the liquid filtered through conically shaped filter housing, collecting liquid and transferring liquid out of wet snow-making apparatus; where the opening of inlet for ice-slurry and for discharge of wet snow are controlled by valves a wet snow making apparatus fitted with various controllable valves and monitoring devices available to those skilled in the art and said valves being powered by air pressure and monitoring devices being controlled and run by electronic means such a by a computer to the structure of Sato modified supra as taught by Viglundsson in order to 

Regarding Claim 12: Sato modified supra further teaches where ice-slurry can be made of a fluid that is aqueous, or substantially aqueous, containing different solutes, such as salts, sugars or alcohols in different concentrations. 
Viglundsson teaches where ice-slurry can be made of a fluid that is aqueous, or substantially aqueous, containing different solutes, such as salts, sugars or alcohols in different concentrations (page 4, lines 21-33) . 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided where ice-slurry can be made of a fluid that is aqueous, or substantially aqueous, containing different solutes, such as salts, sugars or alcohols in different concentrations to the structure of Sato modified supra as taught by Viglundsson in order to advantageously extend the shelf life of items by slowing the melt time (see page, lines  of Viglundsson).  

Regarding Claim 13: Sato modified supra fails to teach where ice-slurry can be made of a fluid (not a positive recitation) that is prepared from polluted water streams, including, but not limited to animal urine, such as pig urine or wastewater from food processing, milk processing, fish processing or various other 
Viglundsson teaches where ice-slurry can be made of a fluid that is prepared from polluted water streams, including, but not limited to animal urine, such as pig urine or wastewater from food processing, milk processing, fish processing or various other industries that produce wastewater containing solutes of inorganic or organic nature (intended use for water source, claim 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided where ice-slurry can be made of a fluid that is prepared from polluted water streams, including, but not limited to animal urine, such as pig urine or wastewater from food processing, milk processing, fish processing or various other industries that produce wastewater containing solutes of inorganic or organic nature to the structure of Sato modified supra as taught by Viglundsson in order to advantageously recycle waste water for cooling. 
Regarding Claim 14: Sato modified supra further teaches where ice-slurry is made from a polluted wastewater and where an apparatus and method when operated as described, thereby performs a chemical separation action where the resulting wet snow contains lower solute concentration than was in original polluted wastewater, and drained liquid produced contains higher solute concentration than was in original polluted wastewater (intended use for water source).
Viglundsson teaches where ice-slurry is made from a polluted wastewater and where an apparatus and method when operated as described (intended use for water source, claim 13), thereby performs a chemical separation action where the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided where ice-slurry is made from a polluted wastewater and where an apparatus and method when operated as described, thereby performs a chemical separation action where the resulting wet snow contains lower solute concentration than was in original polluted wastewater, and drained liquid produced contains higher solute concentration than was in original polluted wastewater to the structure of Sato modified supra as taught by Viglundsson in order to advantageously recycle waste water for cooling. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Handfield (4,711,395).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        



/ERIC S RUPPERT/Primary Examiner, Art Unit 3763